DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 is amended as follows: 
In line 10. Replace the words “jet head” with the word ----jethead----. 

In line 15. Replace the word “colonoscopy” with the word ----colonoscope----.

These replacements are to correct minor typographical errors.

Allowed Claims
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record is Shtul WO2011/158232A2 and Pallas
US 2005/0256464 A1.
Shtul discloses an attachment for a colonoscope having a jethead that fits around the circumference at the distal end of the colonoscope and the jethead has a plurality of jets. There is gas inlet attached to the jethead and a material output located proximal to the jethead which is also attached to the colonoscope. Shtul teaches the device can be inserted into the colon but fails to teach the jethead is angled by having a smaller thickness at the distal end compared to the proximal edge of the jethead to allow for an easier insertion. 
Pallas teaches an irrigation device for cleaning the colon with a rounded end. 
While the rounded end of Pallas might be used to improve patient comfort it would be improper hindsight to modify only the jethead of Shtul as Pallas teaches the overall shape of the inserting end rather than only modifying the shape of the added-on jethead which only partially surrounds the colonoscope.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781